PAGE, Justice
(concurring).
District court judges have a constitutional obligation to be a resident of the district to which they are assigned at the time of their selection and during their continuance in office. Minn. Const, art. VI, § 4. In considering whether a person qualifies as a resident for purposes of legislative elections, we have said that:
[T]he foremost considerations with respect to residency in the election context are physical presence and intent.... [Njeither factor is determinative — each informs the other. That is, intent can be demonstrated in many ways, including but not limited to physical presence, and we consider physical presence to the extent that it manifests intent to reside in the district.
Piepho v. Bruns, 652 N.W.2d 40, 44 (Minn.2002). The principles set out in Piepho are equally applicable in the context of a judge’s obligation to be a resident of her judicial district. Principles set out in statutes regulating voting also provide guidance.
The court concludes that Judge Karasov failed to reside within her judicial district during her continuance in office in violation of the Minnesota Constitution. In reaching that conclusion, the court focuses on where Judge Karasov lived, rather than where she resided. The two are not the same, nor are they inextricably linked. That is to say, a person may live in one place while residing someplace else. The court also ignores the uncontradicted evidence in the record evincing Judge Kara-sov’s intent to remain a resident of her assigned judicial district. Because this case involves allegations of judicial misconduct, the Board has the burden of proving by clear and convincing evidence that Judge Karasov did not reside within the Fourth Judicial District during her term in office. Rule 10(b)(2), Rules of the Board of Judicial Standards. On the record presented here, I conclude that Judge Kara-sov was a resident of the Fourth Judicial District throughout the time period in question. Based on that conclusion, I can only conclude that the Board has failed to meet its burden of proof. Notwithstanding that failure, I concur in the result because the sanction imposed by the court fairly reflects Judge Karasov’s failure to cooperate and be candid and honest with respect to the Board’s investigation of this matter.
The facts here do not support the conclusion that Judge Karasov lost her status as a resident of the Fourth Judicial District during the time period in question. First, Judge Karasov’s absence from her judicial district was, by its nature, temporary. The panel found, and the Board concedes, that Judge Karasov was a resident of the Fourth Judicial District before July 1, 2009, and after September 30, 2009. *278Generally, a temporary relocation will not result in a change of residency. Minn. Stat. § 200.031(b) — (c) (2010).
Moreover, “moving to a new location is not sufficient to acquire a new residence unless the individual intends to remain there.” Minn.Stat. § 200.031® (2010). Judge Karasov’s efforts to secure a place to live within the Fourth Judicial District, both before and during the time period at issue, however ineffective, signify an intent to remain a resident of the judicial district. The court focuses on Judge Karasov’s failure to use adequate means for finding housing in her judicial district as evidence she lost her resident status, and characterizes the steps she did take as unreasonable or as evidence that she moved to her lake home. These characterizations incorrectly interpret the residency requirement. The issue is Judge Karasov’s intent, not the methods she used. On this record, it is uncontradicted that Judge Karasov attempted to find a place to live within the district. She talked first with M.L., and when that fell through after multiple discussions, she contacted two other friends, B.O. and M.A., about renting from them. She was close to an agreement on rental terms with M.A. when she decided to move in with her daughter instead. Throughout the time period, she was in Hennepin County on each work day, taught religious education classes, and participated in a bowling league. That Judge Karasov did not use commercial means to secure housing is of no consequence because the use of commercial means is not required. It is also of no consequence that in negotiating rent with M.L., B.O., and M.A., Judge Karasov sought to keep her rent low by providing some services in lieu of cash or that 'she only paid $25 a month in rent for housing with her daughter. That Judge Karasov sought to save money on rent does not suggest that her efforts to find living arrangements with her friends or her daughter were a sham to cover up a change in residency to a location outside of the Fourth Judicial District. Indeed, with respect to her daughter, the panel found, and the court does not hold otherwise, that upon signing the lease and making arrangements to move in with her daughter, there was no longer clear and convincing evidence that Judge Karasov was not a resident of the Fourth Judicial District. Given that panel finding, it defies logic to conclude that Judge Karasov’s efforts leading up to her signing the lease and moving in with her daughter do not show an intent to remain a resident of the district. Judge Karasov’s efforts to make living arrangements with friends before she moved in with her daughter show no less of an intent to remain a resident of the district.
Second, by itself, Judge Karasov’s gap in living arrangements in the Fourth Judicial District is insufficient to establish a change in her status as a resident of the district. See Olson v. Zuehlke, 652 N.W.2d 37, 40 (Minn.2002). Judge Karasov retained a physical location in the judicial district at all times — her townhouse in Edina. The fact that she had rented out the townhouse is not determinative, as she continued to receive mail there, listed the address on her driver’s license, and was registered to vote there. Accord id. at 39; Piepho, 652 N.W.2d at 45; see also Maksym v. Bd. of Election Comm’rs, 242 Ill.2d 303, 351 Ill.Dec. 223, 950 N.E.2d 1051, 1066 (2011) (renting out one’s house does not necessarily negate residency). The facts during the time period in question provide additional evidence supporting the conclusion that Judge Karasov did not abandon her residency in the Fourth Judicial District. Judge Karasov conducted her normal activities, such as teaching religious classes and participating in a bowling league in the district. Given the record before us, and the facts contained within that record, along with the reasonable inferences to be *279drawn from these facts, I can only conclude, as noted earlier, that Judge Karasov did not relinquish her status as a resident of the Fourth Judicial District and become a resident of Chisago City, which is outside the judicial district.
Notwithstanding the Board’s failure to prove by clear and convincing evidence that Judge Karasov abandoned her status as a resident of the Fourth Judicial District during her term in office in violation of the Minnesota Constitution, I nonetheless agree with the discipline imposed by the court. The record establishes that the Board proved, by clear and convincing evidence, that Judge Karasov failed to fully and forthrightly comply with the investigation into her residency status. The court characterizes her conduct as rising to the level of affirmative misrepresentation in at least one instance, and I do not disagree. As a result, the imposition of a 6-month suspension of duties without pay for Judge Karasov is the appropriate discipline in this case. Therefore, I concur in the result.